 


111 HR 240 IH: Individual AMT Repeal Act of 2009
U.S. House of Representatives
2009-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
111th CONGRESS
1st Session
H. R. 240 
IN THE HOUSE OF REPRESENTATIVES 
 
January 7, 2009 
Mr. Garrett of New Jersey introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to repeal the alternative minimum tax on individuals. 
 
 
1.Short titleThis Act may be cited as the Individual AMT Repeal Act of 2009. 
2.Repeal of individual alternative minimum tax 
(a)In generalSection 55(a) of the Internal Revenue Code of 1986 (relating to alternative minimum tax imposed) is amended by adding at the end the following new flush sentence: 
 
Except in the case of a corporation, no tax shall be imposed by this section for any taxable year beginning after December 31, 2008, and the tentative minimum tax of any taxpayer other than a corporation for any such taxable year shall be zero for purposes of this title.. 
(b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2008. 
 
